DETAILED ACTION
The following is a Final Office Action in response to the Amendment received on 18 March 2021.  Claims 1 and 8 have been amended.  Claims 1-14 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 18 March 2021, with respect to claims 1, 5-8 and 12-14 have been fully considered and are persuasive.  The rejections of claims 1, 5-8 and 12-14 have been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-13 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-13 of U.S. Patent No. 10,399,374 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-6 and 8-13 define an obvious variation .

Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,399,374 B2 in view of US Patent No. 5,805,971 to Akedo. The patent does not expressly claims the limitations taught by the Akeda reference, namely: the width of the color outline (see column 4 lines 11-15, “width of the deposited layer”) is between 0.1 and 1 mm ( “0.2 mm to 1 mm”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the three-dimensional printing taught by the Kritchman reference with the formation of a thin film of particles methods taught by the Akeda reference.
One of ordinary skill in the art would have been motivated to modify the three-dimensional printing with the formation of a thin film of particles methods to produce sharply defined edges.
Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 7 and 14 define an obvious variation of the invention claimed in U.S. Patent No. 10,399,374 B2 in view of US Patent No. 5,805,971 to Akedo. Claims 7 and 14 of the instant application are anticipated by patent claims 1 and 5-13 in view of US Patent No. 5,805,971 to Akedo in that claims 1 and 5-13 of the patent contain all the limitations of claims 7 and 14 of the instant .

Claims 1-6 and 8-13 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-13 of U.S. Patent No. 9,738,033 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-6 and 8-13 define an obvious variation of the invention claimed in U.S. Patent No. 9,738,033 B2. Claims 1-6 and 8-13 of the instant application are anticipated by patent claims 1 and 5-13 in that claims 1 and 5-13 of the patent contain all the limitations of claims 1-6 and 8-13 of the instant application. Claims 1-6 and 8-13 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,738,033 B2 in view of US Patent No. 5,805,971 to Akedo. The patent does not expressly claims the limitations taught by the Akeda reference, namely: the width of the color outline (see column 4 lines 11-15, “width of the deposited layer”) is between 0.1 and 1 mm ( “0.2 mm to 1 mm”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the three-dimensional printing taught by the Kritchman reference with the formation of a thin film of particles methods taught by the Akeda reference.

Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 7 and 14 define an obvious variation of the invention claimed in U.S. Patent No. 9,738,033 B2 in view of US Patent No. 5,805,971 to Akedo. Claims 7 and 14 of the instant application are anticipated by patent claims 1 and 5-13 in view of US Patent No. 5,805,971 to Akedo in that claims 1 and 5-13 of the patent contain all the limitations of claims 7 and 14 of the instant application. Claims 7 and 14 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claims 1-5 and 8-12 reamin rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-13 of U.S. Patent No. 9,020,627 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 1-5 and 8-12 define an obvious variation of the invention claimed in U.S. Patent No. 9,020,627 B2. Claims 1-5 and 8-12 of the instant application are anticipated by patent claims 1 and 5-13 in that claims 1 and 5-13 of the patent contain all the limitations of claims 1-5 and 8-12 of the instant application. Claims 1-5 and 8-12 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,020,627 B2 in view of US Patent No. 5,805,971 to Akedo. The patent does not expressly claims the limitations taught by the Akeda reference, namely: the width of the color outline (see column 4 lines 11-15, “width of the deposited layer”) is between 0.1 and 1 mm ( “0.2 mm to 1 mm”).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the three-dimensional printing taught by the Kritchman reference with the formation of a thin film of particles methods taught by the Akeda reference.
One of ordinary skill in the art would have been motivated to modify the three-dimensional printing with the formation of a thin film of particles methods to produce sharply defined edges.
Although the claims at issue are not identical, they are not patentably distinct from each other because application claims 7 and 14 define an obvious variation of the invention claimed in U.S. Patent No. 9,020,627 B2 in view of US Patent No. 5,805,971 to Akedo. Claims 7 and 14 of the instant application are anticipated by patent claims 1 and 5-13 in view of US Patent No. 5,805,971 to Akedo in that claims 1 and 5-13 of the patent contain all the limitations of claims 7 and 14 of the instant application. Claims 7 and 14 of the instant application therefore are not patentably distinct from the earlier patent claim and as such are unpatentable for obviousness-type double patenting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        25 March 2021